DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. Claims 1 and 4-7 are still pending. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. US Pub. No. 2010/0193266.

 Regarding claim 1, Seo discloses
A drive device (See Figs. 7 and 11) for a rotating electric machine (Item 203), comprising:
a power conversion circuit (Item 202) configured to convert DC power supplied from a storage battery (V1 or 201) into AC power, and to supply the AC power to the rotating electric machine (See para 0093); and
a processor (Item 6) configured to output a switching signal to the power conversion circuit, and
when the storage battery is to be charged, and a temperature of the storage battery is lower than a set temperature suitable for charging, set a frequency of the switching signal for the power conversion circuit to a predetermined maximum frequency (When D1-D3 are 100% in step S110. Since all switches are opened, the frequency is maximum) within a range of temperatures in which the power conversion circuit is capable to withstand (Temperatures T1-T3), which is different from a frequency of the switching signal in a normal drive state (When duty cycles are C1 to C3 in step S111. Para 0014 says the controller sets the switching element to the off (Off means no PWM signal) when the temperature detected is higher than a predetermined temperature) of the rotating electric machine. (See para 0014, and 0063, 0068-0072)
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (See updated claim rejection for detail)
Applicant also withdraws 112 rejection based on applicant’s amendments and arguments.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 4-7 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of claim limitations mentioned in the previous office action with regards to claim 4, and limitations
 “a processor configured to, when the storage battery is to be charged, and a temperature of the storage battery is lower than a set temperature suitable for charging, set a switching signal for the DC/AC inverter circuit so that an electrical angle of the rotating electric machine input from an outside of the drive device is matched with a phase at which a difference between a maximum value and a minimum value of a current amount of each phase of the rotating electric machine is minimum.” with respect to claim 5, and 
“a processor configured to, when the storage battery is to be charged, and a temperature of the storage battery is lower than a set temperature suitable for charging, select one set angle from a plurality of predetermined set angles, that is closest to an electrical angle of the rotating electric machine that is detected by an angle sensor and is input from an outside of the drive device, and
set a switching signal for the DC/AC inverter circuit based on the selected one set angle, instead of the electrical angle detected by an angle sensor.” with respect to claim 7
 
Examiner believes that the claim limitations in claims 4-7 are neither inherent nor obvious over the prior art used. Therefore, the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846